BROWNING, J.
Appellant seeks review of an order denying his motion for postconviction relief, filed pursuant to Florida Rule of Appellate Procedure 3.850, as untimely. In response to an order issued by this Court on the authority of Toler v. State, 493 So.2d 489 (Fla. 1st DCA 1986), the state conceded that Appellant’s motion was timely because it was filed within two years of the date the mandate issued from this Court. See, e.g., Brower v. State, 701 So.2d 433 (Fla. 1st DCA 1997). Accordingly, we reverse and remand for further consideration of Appellant’s postconviction motion.
BARFIELD and LEWIS, JJ., concur.